Citation Nr: 1013336	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
left corneal abrasion.

2.  Entitlement to an increased evaluation for cervical pain 
due to C3-4 segmentation, currently assigned a 20 percent 
disability evaluation.

3.  Entitlement to an increased evaluation for a 
thoracolumbar paraspinous muscle strain, currently assigned a 
10 percent disability evaluation.

4.  Entitlement to a compensable evaluation for nasal 
deflection status post septorhinoplasty. 

5.  Entitlement to service connection for allergic rhinitis 
(claimed as sinus infection), to include as secondary to 
service-connected nasal deflection status post-
septorhinoplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

A hearing was held in December 2009, in Phoenix, Arizona, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that the Veteran's appeal had 
originally included the issue of entitlement to service 
connection for headaches.  However, the Veteran did not 
submit a substantive appeal for that particular issue 
following the issuance of the July 2007 statement of the 
case.  In fact, the Veteran indicated in his September 2005 
VA Form 9 that he was only appealing the issues pertaining to 
his cervical pain, thoracolumbar paraspinous muscle strain, 
nasal deflection, and sinus infections. See 38 C.F.R. § 
20.202.  Accordingly, the issue of entitlement to service 
connection for headaches no longer remains in appellate 
status, and no further consideration is required.

The Board further notes that during the pendency of the 
appeal the United States Court of Appeals for Veterans Claims 
(Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
that a claim for a total evaluation due to individual 
unemployability due to service-connected disabilities (TDIU) 
is part and parcel of an increased rating claim when raised 
by the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to TDIU rating when the issue 
is raised by an assertion or is reasonably indicated by the 
evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless 
of whether the RO has expressly addressed this additional 
issue.  In this case, the Veteran has not filed a claim for 
TDIU; however, he has offered testimony that his service-
connected spine disabilities affect his employment.  
Therefore, in light of the Court's decision in Rice, the 
issue of entitlement to TDIU is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for allergic 
rhinitis and to an increased evaluation for cervical pain, a 
thoracolumbar paraspinous muscle strain, and nasal deflection 
status post septorhinoplasty will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed January 2004 rating decision most recently 
denied service connection for a corneal abrasion of the left 
eye.

3.  The evidence received since the January 2004 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left corneal abrasion.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied service 
connection for a corneal abrasion of the left eye, is final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  The evidence received subsequent to the January 2004 
rating decision is not new and material, and the claim for 
service connection for a left corneal abrasion is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notice letter in August 2006, prior to the initial 
unfavorable AOJ decision issued in November 2006. 

The Board also observes that the pre-adjudicatory VCAA notice 
letter informed the Veteran of the type of evidence necessary 
to establish service connection, what is considered new and 
material evidence, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  The August 2006 letter also 
advised him that a claim for service connection for a corneal 
abrasion of the left eye had been previously denied and that 
the reason for that denial was the lack of evidence of a 
disability of corneal abrasion of the left eye that was 
incurred in or aggravated by military service.  Moreover, the 
August 2006 letter advised the Veteran of the evidence 
required to substantiate disability ratings and effective 
dates.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under the VCAA prior to 
the initial adjudication of his claim. 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records and VA medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any outstanding, relevant treatment records that VA must 
obtain to ensure an equitable adjudication of the claim.

The Board notes that in the remand below, it has been 
requested that VA vocational rehabilitation records be 
obtained.  However, in this particular case, the Board 
determines that these records are not potentially relevant to 
the application to reopen the claim for service connection 
for a left corneal abrasion.  Specifically, the Veteran has 
not alleged that his claimed left eye disorder has diminished 
his work capacity or impaired his functionality at his prior 
position.  At his hearing, his testimony with respect to 
vocational rehabilitation was related to the severity of his 
service-connected spine disabilities and how they affected 
his ability to perform his duties at work.  Moreover, as 
vocational rehabilitation addresses the Veteran's current 
physical abilities and limitations and these records are 
largely administrative, there would be no reason for these 
records to contain competent evidence that he had a chronic 
left eye disorder related to his military service, which is 
the evidence required to substantiate his claim to reopen.  
Accordingly, the Board concludes that the Veteran is not 
prejudiced by the Board proceeding with a decision on his new 
and material claim without first obtaining his vocational 
rehabilitation file. See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010); see also Brock v. Brown, 10 Vet. 
App. 155 (1997).

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his application to reopen 
his claim for service connection for a corneal abrasion of 
the left eye.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim 
unless new and material evidence is presented or secured. See 
38 C.F.R. § 3.159(c)(4)(iii) (2009).

In light of the above, the Board concludes that the evidence 
of record is sufficient to adjudicate the Veteran's claim 
without further development, and additional efforts to assist 
or notify the Veteran in accordance with VCAA would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding with a 
decision on the application to reopen the claim for service 
connection for a corneal abrasion of the left eye.


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board observes that the Veteran's claim for service 
connection for a corneal abrasion of the left eye was 
previously considered and denied by the RO in rating 
decisions dated in October 1995 and January 2004.  In the 
January 2004 rating decision, the RO most recently found that 
new and material evidence had not been submitted to reopen 
the Veteran's claim.  In particular, the RO indicated that 
the Veteran had not submitted any new evidence since the 
original denial of his claim in October 1995.  Accordingly, 
the RO denied reopening the Veteran's claim for service 
connection for corneal abrasion of the left eye.  The 
appellant was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In June 2006, the Veteran essentially requested that his 
claim for service connection for a left eye corneal abrasion 
be reopened.  In order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108.  For applications to 
reopen filed after August 29, 2001, as was the application to 
reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the Veteran's claim for service connection 
was previously considered and denied in October 1995 and 
January 2004 rating decisions.  .Specifically, at the time of 
those decisions, the Veteran's service treatment records were 
in the claims file, as well as evidence of post-service VA 
treatment.  The claim was originally denied because the 
evidence failed to establish that a chronic disability was 
incurred or aggravated due to the in-service left corneal 
abrasion.  

Since the final January 2004 rating decision, the Veteran has 
submitted additional VA treatment records and personal 
statements.  Additionally, the reports of September 2006 VA 
ear, nose, and throat, and orthopedic examinations are of 
record.  However, although new, this evidence is not 
material, in that it does not raise a reasonable possibility 
of substantiating the Veteran's claim.  Specifically, since 
January 2004, no competent evidence demonstrating treatment 
or diagnosis of a disorder of the left eye related to a 
corneal abrasion in service has been added to the record.  An 
August 2006 VA treatment record noted some left eye 
irritation with slight watering, but without itchiness or 
exudate.  However, this record also documents that complaint 
in connection with nasal congestion, and no diagnosis was 
specifically assigned to the left eye irritation.  Subsequent 
VA treatment records dated in April 2007 reflected complaints 
with respect to both eyes, and a diagnosis of conjunctivitis 
was rendered.  Nevertheless, there was no indication of any 
relationship to a left corneal abrasion in service.  

Moreover, the additional treatment records do not indicate 
that any chronic disability of the left eye has been 
diagnosed at any time.  To the extent the Veteran's claimed 
disability involves blurry vision, the Board notes that the 
law provides that refractive errors of the eyes, e.g. myopia, 
are congenital or developmental defects and not disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart 
iv, Chapter 4, Section B, para. 10(d).  

Based on the foregoing, the Board finds that the evidence 
received since January 2004 is certainly new in that it was 
not of record at the time of the prior rating decision.  
However, the evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Specifically, there remains no medical evidence 
showing that the Veteran has a current left eye disorder that 
is related to his military service.  As such, the evidence 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.

The Board acknowledges the statements of the Veteran 
describing the presence of a disability of his left eye and 
its relationship to his military service.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., eye irritation.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
individuals with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, although the 
Veteran can attest to having left eye symptoms, he is not 
competent to diagnosis a left eye disorder or provide an 
opinion relating those symptoms to his military service.

Based on the foregoing, the Board must conclude that the 
evidence added to the record since the January 2004 rating 
decision is new, but not material, because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
Significantly, the evidence missing at the time of the 
January 2004 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the Veteran has a current left eye disorder related to his 
military service. Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
a corneal abrasion of the left eye.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a corneal abrasion of the left eye is denied.



REMAND

Reasons for remand:  To obtain the Veteran's vocational 
rehabilitation records, to provide him with proper notice, 
and to afford him VA examinations.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

Initially, the Board notes that the Veteran has applied for 
vocational rehabilitation benefits.  However, the claims file 
does not contain any records documenting that application and 
determination.  Therefore, the RO should associate the 
Veteran's vocational rehabilitation file with the claims 
file.

The Board also observes that the Veteran has not been 
notified of the evidence necessary to substantiate a claim 
for service connection on a secondary basis.  In this regard, 
the Veteran has essentially asserted that he has allergic 
rhinitis secondary to his service-connected nasal deflection.  
However, the August 2006 notice letter only informed him of 
what the evidence must show to substantiate the claim on a 
direct basis.  In addition, the July 2007 statement of the 
case (SOC) and the October 2009 supplemental statement of the 
case (SSOC) did not provide him with the pertinent 
regulations, namely 38 C.F.R. § 3.310.  

Additionally, the Board notes that the Veteran was afforded a 
VA examination in September 2006 in connection with his claim 
for service connection for allergic rhinitis.  However, as 
previously noted, he has essentially contended that the 
disorder is secondary to his service-connected nasal 
deflection status post septorhinoplasty.  Although the 
September 2006 VA examination report documented the presence 
of allergic rhinitis, the examiner did not address whether 
the rhinitis was due to the service-connected nasal 
deflection.  Therefore, the Board finds that an additional 
medical opinion is necessary to determine the nature and 
etiology of any allergic rhinitis that may be present.

In addition, the Board observes that the Veteran's most 
recent VA orthopedic examinations are dated in September 
2006.  As such, it has been over three years since his last 
examination.  The Veteran has also indicated that his back 
pain had contributed to his taking time off from work, which 
in turn was a factor in his ultimate dismissal from work.  
Thus, the record suggests possible increase in severity of 
the Veteran's service-connected cervical and thoracic spine 
disabilities since his last examination. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

VA examinations were scheduled in July 2009; however, the 
Veteran failed to report.  The Veteran testified in December 
2009 that he was unable to attend the examinations due to 
panic attacks and related difficulty with attending 
appointments with physicians, to include VA examinations.   
However, he also indicated at his December 2009 hearing 
before the Board that he would be willing to report for a VA 
examination.  As this case is already being remanded for 
further development, the Board finds that the Veteran should 
be afforded another opportunity to attend a current VA 
orthopedic examination to assess the current severity and 
manifestations of his service-connected cervical and 
thoracolumbar spine disabilities.  

For similar reasons, the Board finds that the Veteran should 
be afforded a VA examination to assess the current severity 
and manifestations of his nasal deflection status post 
septorhinoplasty.

The Board, quoting the United States Court of Appeals for 
Veterans Claims (Court) in Kowalski, reminds the Veteran and 
his representative that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. . . . . VA has not only the discretion, 
but in this case, the duty under 38 U.S.C. § 5103A(d). . . to 
schedule an examination . . . . [The veteran] and his counsel 
are expected to cooperate in the efforts to adjudicate his 
claim.  Their failure to do so would subject them to the risk 
of an adverse adjudication based on an incomplete and 
underdeveloped record." See Kowalski v. Nicholson, 19 Vet. 
App. 171, 178 (2005). See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


1. The RO should associate the Veteran's 
vocational rehabilitation file with the 
claims file.

2.  The RO should send the Veteran a 
notice letter in connection with his 
claim for service connection for 
allergic rhinitis.  The letter should 
(1) inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; and, (3) inform 
him about the information and evidence 
he is expected to provide.  The letter 
should specifically advise him of what 
the evidence must show to establish 
service connection on a secondary basis.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any allergic rhinitis that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  The examiner 
should opine whether it is at least as 
likely as not that the Veteran currently 
has allergic rhinitis that is causally 
or etiologically related to his military 
service or that is caused or aggravated 
by his service connected nasal 
deflection status post septorhinoplasty.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected cervical pain due to 
C3-4 segmentation and thoracolumbar 
paraspinal muscle strain.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the Veteran's service- 
connected spine disabilities. 

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disabilities under the rating 
criteria, to include the range of motion 
of the cervical and thoracolumbar spine 
in degrees and whether there is any form 
of ankylosis.  The examiner should 
indicate whether there is muscle spasm 
or guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  He or 
she should also state the total duration 
of incapacitating episodes during the 
past 12 months.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected nasal deflection 
status post septorhinoplasty.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service- connected disability. 

The examiner should identify all 
symptomatology that is a manifestation 
of the Veteran's service-connected nasal 
deflection status post septorhinoplasty, 
as opposed to being attributable to 
another nonservice-connected disability.  
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's nasal deflection under the 
rating criteria, to include whether 
there is traumatic nasal septum 
deviation with a 50 percent obstruction 
of the nasal passage on both sides or 
complete obstruction on one side.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

The Board takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim. 38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


